Citation Nr: 1003052	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for thoracolumbar 
degenerative joint disease, to include as secondary to 
service-connected degenerative joint disease of the left 
knee.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently assigned a 20 
percent disability evaluation.

3.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability (TDIU).



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 
1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2006 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on December 1, 2009, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran with the 
appropriate VA forms (VA Form 21-22 and 22a) for assigning 
power of attorney to his representative, to provide him with 
proper notice, and to afford him VA examinations.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran had originally submitted a 
VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, in July 2005 in which he 
designated Veterans of Foreign Wars of the United States 
(VFW) as his representative.  A service officer from VFW did 
submit a statement in lieu of a VA Form 646, Statement of 
Accredited Representative in Appealed Case, in October 2009.  
However, the RO sent a letter to the Veteran and a copy to 
Disabled American Veterans (DAV) indicating that the Veteran 
had been scheduled for a hearing before the Board on December 
1, 2009.  In November 2009, the Board sent a letter to the 
Veteran and to VFW informing them that his appeal had been 
docketed.  The Veteran did subsequently appear for his 
hearing before the Board on December 1, 2009, but he was 
represented by a private attorney during that hearing.  
Consequently, VFW submitted a statement in December 2009 
noting that the Veteran had been represented by a private 
attorney at the hearing and revoking its representation of 
the Veteran.   

A review of the Veteran's claims file reveals that there is 
no power of attorney (POA) appointing a private attorney as 
the Veteran's representative.  Although the Veteran may have 
hired a private attorney as his legal representative, such 
legal representation will not be recognized until the 
appropriate VA forms are completed and associated with the 
claims file.  Correspondence from the Veteran appointing a 
private attorney as his legal representative cannot be 
accepted in lieu of the appropriate VA forms.   In addition, 
communication and correspondence received from a private 
attorney cannot be accepted unless an appropriate POA has 
been executed.  Therefore, the claim must be remanded so the 
RO can provide the Veteran with the appropriate VA forms to 
execute the power of attorney.  

Moreover, during the pendency of this appeal, the Court and 
Federal Circuit issued decisions holding that the law 
requires VA to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Finally, the notice must provide examples of 
the types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify 
of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's 
daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nevertheless, the Board notes that the Veteran 
has not been provided proper notice in connection with his 
claim for an increased evaluation in accordance with Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, 
the case must also be remanded for the purpose of providing 
the Veteran proper notice.  

In addition, the Board observes that the Veteran was afforded 
a VA examination in March 2006 in connection with his claim 
for service connection for a back disorder.  The examiner 
diagnosed the Veteran with thoracolumbar degenerative joint 
disease and opined that it was less likely than not that the 
disorder was due to his left knee disability.  However, the 
examiner did not specifically address the issue of whether 
the Veteran's service-connected left knee disability may have 
aggravated his thoracolumbar degenerative joint disease.  The 
Court has held that when aggravation of a veteran's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected for that degree of aggravation. See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 
C.F.R. § 3.310 (2009); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Indeed, the Veteran acknowledged at his December 2009 hearing 
before the Board that he had injured his back both prior to 
and subsequent to service.   He specifically contended that 
his left knee injury had aggravated his back disorder.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any back disorder may be present.

The Board also notes that the Veteran was afforded a VA 
examination in March 2006 in connection with his claim for an 
increased evaluation for degenerative joint disease of the 
left knee.  It has been almost four years since his last 
examination, and VA medical records dated in February 2008 
document the Veteran's recent report that his left knee pain 
had progressively worsened.  Therefore, as the case is 
already being remanded, the Board finds that a VA examination 
should be afforded for the purpose of ascertaining the 
current severity and manifestations of the Veteran's service-
connected left knee disability.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should contact the Veteran 
and provide him with the appropriate VA 
forms in assigning the power of 
attorney to his representative (i.e. VA 
forms 21-22 and 22a).  The Veteran 
should complete and return the 
designated forms to the RO so they can 
be associated with the claims file.  

2.  The RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
degenerative joint disease of the left 
knee in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  .  In 
particular, the letter should notify 
him that, to substantiate a claim, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
the disability.  The letter should also 
inform him that, should an increase in 
disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration.  
Finally, the notice must provide 
examples of the types of medical and 
lay evidence that the Veteran may 
submit (or ask the VA to obtain) that 
are relevant to establishing his 
entitlement to increased compensation. 

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may 
be present.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, and statements.  It 
should be noted that the Veteran 
injured his back prior to service in 
1974 and sustained a subsequent injury 
after his period of service.  He 
contends that his service-connected 
left knee disability has aggravated his 
back disorder.

The examiner should comment as to 
whether it is at least as likely as not 
that that the Veteran currently has a 
back disorder is either caused by or 
permanently aggravated by his service-
connected left knee disability.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected degenerative joint disease of 
the left knee.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service- 
connected left knee disability.  

The examiner should report all signs 
and symptoms necessary for rating the 
Veteran's left knee disability under 
the rating criteria.  In particular, 
the examiner should provide the range 
of motion in degrees and indicate 
whether there is any ankylosis; 
dislocated semilunar cartilage with 
frequent episodes of locking, pain, and 
effusion into the joint; or, the 
symptomatic removal of semilunar 
cartilage.  He or she should also 
address whether the Veteran has 
recurrent subluxation or lateral 
instability, and if so, comment as to 
whether such symptomatology is slight, 
moderate, or severe.
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should 
also be noted, as should any additional 
disability due to these factors.  The 
examiner should further address the 
effect of the Veteran's service-
connected left knee disability on his 
employability.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  The RO should also undertake any other development 
it determines to be indicated.  If the benefit sought is not 
granted, the Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




